DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2020 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on August 31, 2020. Claims 12-15 are pending in the application. Claims 12-14 are being withdrawn and claim 15 is being examined herein.  
Status of Objections and Rejections
The rejection of claims 12-14 under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 103 as being unpatentable is withdrawn in view of Applicant's amendment.
The rejection of claim 15 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant's arguments.


Election/Restrictions
Newly submitted claims 12-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Currently amended claims 12-14 and originally presented claims 12-14 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation and effect. Currently amended claims 12-14 are drawn a method for testing of a planar test strip during manufacturing wherein originally presented claims 12-14 were drawn to a method for use with a planar test strip. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-14 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawanaka (US 2003/0150724) (provided in Applicant’s IDS of December 4, 2017).

Regarding claim 15, Kawanaka teaches a method for use with a test strip and a meter (Fig. 20 showing planar test strip with length and width, Fig. 19 showing meter, para. [0173] reference numeral 272 corresponds to the reaction reagent, which hides the measuring electrode 5 and counter electrode 6 in the drawing. The reaction reagent measurable by the measuring apparatus 251 is applied to the test strip 271, para. [0180], In FIG. 20, at a time point immediately after the test strip 271 is inserted to the measuring apparatus 251 in the set direction I, the positive electrode 102, type judgement electrodes 252-254, and negative electrode 103 of the measuring apparatus 251 are placed at a position shown by a line 281),
the test strip elongated for a length along a first axis (Fig. 20 showing planar test strip with length and width, para. [0180], the test strip 271), 
the strip having an electrochemical analysis cell at one axial end (Fig. 20, 272, para. [0095], The measuring electrode 5 and counter electrode 6 are hidden by the reaction reagents 116, 122,(272) and not shown in the drawings) and a connection region at the other axial end (opposite end of strip 271 shown in Fig. 20 indicated by 102,103, 253, 254 etc),
 the strip made up of at least a first layer (para. [0010], the test strip including on a base material a reaction reagent which is to react with a liquid test sample);; 
the first layer having deposited thereupon at least one conductor extending from the connection region to the electrochemical cell (Fig. 20, a set completion detection terminal 278 is formed integrally with the negative terminal 274 in the test strip 271, para. [0176]),
(Fig. 20, two type judgement terminals 277-1 and 277-2 constituting the type judgement terminal 277 are formed discontinuously on a passage of the type judgement electrode 254, para. [0175], solution is dropped on the reaction reagent, para. [0208] and therefore judgment terminal 277 would not make contact with the sample in the electrochemical cell). Examiner notes that the limitation “which is not a conductive path for analysis” is being interpreted as a path that can be used without jeopardizing the later ability to collect signals as defined in Applicant’s specification at para. [0018]. Elimination of judgment terminal 277 would not jeopardize the later ability to collect signals the strip which would have an intact electrochemical cell 272 and terminals 273 and 274.
Kawanaka is silent as to wherein said first portion extends in the first or second dimension for at least one-fifth of the dimension of the test strip. It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the first portion extends for at least on fifth of the length or width of test strip, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this different in relative dimension is not critical in nature, and does not affect the function of the prior art.  
(ends of positive and negative terminals 273 and 274, Fig. 24, para. [0197]), 
the meter comprising a connector disposed to mate with the connection region of the connections with pins in the meter (para. [0180], In FIG. 20, at a time point immediately after the test strip 271 is inserted to the measuring apparatus 251 in the set direction I, the positive electrode 102, type judgement electrodes 252-254, and negative electrode 103 of the measuring apparatus 251 are placed at a position shown by a line 281);
 the method comprising the steps of: 
determining, within the meter, whether predefined first and second pins of the meter are connected via first portion of the conductor, defining a first finding (para. [0180], In FIG. 20, at a time point immediately after the test strip 271 is inserted to the measuring apparatus 251 in the set direction I, the positive electrode 102, type judgement electrodes 252-254, and negative electrode 103 of the measuring apparatus 251 are placed at a position shown by a line 281. The positive electrode 102 is electrically connected to the positive terminal 273 of the test strip 271, the type judgement electrodes 253 and 254 are respectively electrically connected to the type judgement terminals 276-1 and 277-1, and the negative electrode 103 is electrically connected to the negative terminal 274, para. [0183], the CPU 258 of the measuring apparatus 251 detects the potential change at the type judgement electrodes 252-254, namely, connecting lines 255-257);
determining, within the meter, whether a predefined third pin is not connected to either of the first and second pins via the first portion of the conductor, defining a second finding (para. [0180], whereas the type judgement electrode 252 without a corresponding terminal thereto has no electric connection, para. [0183], the CPU 258 of the measuring apparatus 251 detects the potential change at the type judgement electrodes 252-254, namely, connecting lines 255-257.); 



Response to Arguments
Applicant’s arguments with respect to claims 12-14 are moot in light of the claims being withdrawn.
In the arguments presented on page 7 of the amendment, applicant asserts that the judgment terminals are crucial to analysis because they tell the meter which calibration curve to use and tell the meter to conduct analysis. Applicant asserts that if the judgement terminal 375 is not part of the conductive path for analysis, no calibration curve information will be obtained. Perhaps more importantly, if detection terminal 378 is removed from the conductive path for analysis, no analysis will occur.
Examiner respectfully disagrees. Claims 15 recites “determining, within the meter, whether predefined first and second pins of the meter are connected via the first portion of the conductor, defining a first finding” and “performing the analysis only in the event that the first and second findings are in the affirmative.” Following applicant’s logic, the first portion of the conductor as recited in the instant claims would be a conductive path for analysis since analysis is only performed in the event that first and second pins of the meter are connected via the first portion of the conductor. Applicant’s argument that the judgment terminal is conductive path for analysis because it is used for calibration is contrary to applicant’s claims since the first portion is necessarily present or else analysis cannot occur. 

In the arguments presented on page 7 of the amendment, applicant asserts that claim 15 also recites "determining, within the meter, whether a predefined third pin is not connected to either of the first and second pins via the first portion of the conductor, defining a second finding." Kawanaka does not teach or suggest this feature, as it does not teach or suggest a predefined third pin, or testing to see if a predefined third pin is connected to the first portion of the conductor. 
Examiner respectfully disagrees. Kawanaka teaches determining, within the meter, whether a predefined third pin is not connected to either of the first and second pins via the first portion of the conductor, defining a second finding since Kawanaka teaches whereas the type judgement electrode 252 without a corresponding terminal thereto has no electric connection and the CPU 258 of the measuring apparatus 251 detects the potential change at the type judgement electrodes 252-254, namely, connecting lines 255-257 as recited above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795